Citation Nr: 1403039	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-04 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than November 18, 2009 for the award of service connection for diabetes mellitus type II.

2.  Entitlement to service connection for a skin condition, claimed as bumps around the groin, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issue of entitlement to service connection for a skin condition, claimed as bumps around the groin, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for diabetes mellitus type II was received on November 18, 2009.

2.  The Veteran's diabetes mellitus type II likely onset during February 2005 but it was not manifested as of May 8, 2001, the effective date for the addition of diabetes mellitus type II to the list of diseases presumed to be related to herbicide exposure in the Republic of Vietnam.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 18, 2009 for the award of service connection for diabetes mellitus type II have not been met. 38 U.S.C.A. §§ 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 3.114, 3.816 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1).  The appeal for an earlier effective date for diabetes mellitus type II arose from a disagreement with the effective date assigned following the grant of service connection.  As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3).  Rather, VA is only required to provide notice of the decision (under 38 U.S.C. § 5104) and a statement of the case (under 38 U.S.C. § 7105).  The record reflects that these notices have been provided to the Veteran.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and private treatment records have been obtained and are in the claims file.  

Additionally, VA satisfied the duty to assist the Veteran by providing a medical examination to the Veteran.  VA provided an examination for diabetes to the Veteran in August 2010.  The August 2010 VA examiner interviewed the Veteran and conducted an examination, recorded clinical findings, and documented the Veteran's subjective complaints and the Board concludes that this examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim for an earlier effective date for his service-connected diabetes mellitus type II.  As such, appellate review may proceed without prejudice to the Veteran.


II.  Merits of the Claim

Entitlement to service connection for diabetes mellitus type II was awarded in the February 2011 rating decision on appeal.  A 20 percent initial evaluation was assigned effective November 18, 2009.  The Veteran contends that an effective date earlier than November 18, 2009 is warranted as his diabetes mellitus manifested to a degree of 10 percent before his claim for service connection was received.  Additionally, the Veteran argues that he was unaware that that he could file a claim for this condition.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2013).  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release. Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(b)(2)(i).

In this case, the record does not establish that an effective date earlier than November 18, 2009 is warranted under 38 C.F.R. § 3.400.  The Veteran's claim for service connection for diabetes mellitus type II was received by VA on November 18, 2009.  The record is entirely negative for evidence of a claim for service connection, either formal or informal, prior to that date.  

The record does not definitively provide the onset date of the Veteran's diabetes or a date of diagnosis.  During the August 2010 VA examination, it is noted that the Veteran's diabetes onset in 1999 or 2000 but it is also noted that the Veteran reported that he did not remember too much regarding his initial diagnosis of diabetes.  In the February 2011 notice of disagreement (NOD) the Veteran stated his diabetes started in 2005.  The Veteran reiterated again that his diabetes began in 2005, in a March 2011 statement, and referenced records from Dr. J. T.  In February 2010, VA requested records from Dr. J. T. from 1999 to the present.  Although the response from Dr. J. T. indicated that records from February 2009 to the present were sent, a review of the claims file actually indicates records from September 2008 from Dr. J. T. were obtained.  The records from Dr. J. T. show treatment for diabetes in 2008 but do not reference an onset date.  In a March 2012 substantive appeal (VA Form 9), the Veteran referenced additional prescription records from 2002 and 2003 but it is not clear if he meant that these records are related to diabetes.  However, a February 2005 prescription record documented that the Veteran was prescribed a diabetic medication.  The Veteran's representative argued, in the September 2012 VA Form 646, that the Veteran's diabetes was at least diagnosed in 2005 and in the March 2013 Informal Hearing Presentation that the Veteran was diagnosed with diabetes in 2005.  The Veteran's representative's assertion is consistent with the February 2005 prescription record which documented that the Veteran was prescribed a diabetic medication.  Thus, the Board finds the Veteran's February 2011 NOD and March 2011 statement credible, as well as his representative's subsequent arguments, that his diabetes onset in February 2005.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, service connection for diabetes mellitus type II was granted on a presumptive basis as a disease associated with herbicide exposure.  38 C.F.R. §§ 3.307, 3.309(e) (2013) (if a Veteran was exposed to a herbicide agent during active military, naval, or air service, Type 2 diabetes shall be service-connected even though there is no record of such disease during service).  The National Personnel Records Center established that the Veteran served in Vietnam from July 1967 to July 1968.  The applicable regulation is clear that the appropriate effective date for the award of service connection in this case is the date of receipt of claim or the date entitlement arose, whichever is later.  The Veteran's claim was received on November 18, 2009, several years after the onset of diabetes mellitus type II.  Thus, the proper effective date for the award of service connection under 38 C.F.R. § 3.400 is the currently assigned date of November 18, 2009.

The Board also considered if an earlier effective date is warranted for diabetes mellitus type II under the provisions pertaining to awards of service connection based on the United States District Court for the Northern District of California (District Court) decision in Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989).  In that decision, the District Court invalidated the regulation, then in effect, for adjudicating claims based on Agent Orange exposure and also voided all benefit denials that had been made under that section of the regulation.  Id.  Following the Nehmer decision, VA regulations were revised in May 2001 to include diabetes mellitus type II in the list of diseases to which the presumption of service connection applies for veterans who were exposed to Agent Orange while in service.  38 C.F.R. § 3.309(e).   

The Nehmer case also included certain stipulations which were agreed to by VA and are now incorporated in 38 C.F.R. § 3.816 (2013).  Section (c) of this regulation addresses the proper effective date for disability compensation awarded under the Nehmer decision.  However, review of the record established that the effective date provisions of 38 C.F.R. § 3.816 do not apply to the current claim before the Board. The Veteran was not denied compensation for diabetes mellitus type II between September 25, 1985, and May 3, 1989; the Veteran's claim for service connection was not pending before VA on May 3, 1989, nor was it received by VA between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for diabetes mellitus (May 8, 2001); and the Veteran's claim was not received within one year from the date of his separation from service.  When none of the requirements of 38 C.F.R. § 3.816 are met, which is the case here, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114 (2013) and 3.400.  38 C.F.R. § 3.816(c)(4).

The Board has already determined that an earlier effective date is not warranted under 38 C.F.R. § 3.400.  Thus, the only remaining avenue for an earlier effective date in this case is through 38 C.F.R. § 3.114.  Under this regulation, if a claim is reviewed at the Veteran's request more than one year after the effective date of a liberalizing change in the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue as of the effective date of the liberalizing law.  38 C.F.R. § 3.114(a)(3).  Diabetes mellitus was added to the list of presumptive diseases in connection with herbicide exposure on May 8, 2001.  Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).  As noted above, the Veteran's claim for service connection was received on November 18, 2009, more than one year after VA added diabetes mellitus to the list of presumptive diseases on May 8, 2001.  Therefore, in order to obtain an earlier effective date for the award of service connection under 38 C.F.R. § 3.114 , the record must establish that the Veteran's diabetes mellitus met the criteria for an award of service connection for diabetes mellitus on May 8, 2001, the effective date of the liberalizing law. 

As discussed above, the record establishes that the Veteran's diabetes mellitus likely onset in February 2005, as the Veteran reported in his February 2011 NOD and March 2011 statement and subsequent statements from his representative.  Therefore, the Veteran did not meet the criteria for an award of service connection on May 8, 2001 and an earlier effective date is not warranted under 38 C.F.R. § 3.114. 

Finally, the Veteran has also advanced an argument, grounded in equity, that he did not know he could file a claim for diabetes, which is the reason he did not file a claim earlier.  Unfortunately, while the Board is sympathetic toward the Veteran, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2013); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that no equities, no matter how compelling, can create a right to payment which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  VA regulations simply do not provide a remedy for this theory of equity.

As explained above, the law does not support the assignment of an effective date prior to November 18, 2009 for diabetes mellitus type II.  Thus, the Board finds that the effective date for the grant of service connection for diabetes mellitus type II is no earlier than the currently assigned date of November 18, 2009.  Accordingly, the claim for an earlier effective date for the award of service connection for diabetes mellitus type II is denied.


ORDER

Entitlement to an effective date earlier than November 18, 2009 for the award of service connection for diabetes mellitus type II is denied.


REMAND

With respect to the claim for service connection for a skin condition, claimed as bumps around the groin, the Board concludes that the October 2010 VA examination is not adequate for the purpose of adjudicating the Veteran's claim.  See Barr, 21 Vet. App. at 307.  The VA examiner provided an opinion that the Veteran's history of rash in the groin area is not related to scarring alopecia or diabetes mellitus based on a review of the medical records and examination.  However, the VA examiner did not provide an adequate rationale supporting the opinion.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record, which was not provided here.   See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, the probative value of a medical opinion comes from its reasoning, which the VA examiner did not provide in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Additionally, the October 2010 VA examination did not provide an opinion for service connection on a direct incurrence basis.  Therefore, on remand, the Veteran should be afforded another VA examination to identify, and opine as to the etiology of, any skin condition around the groin. 

In a September 2010 statement, the Veteran described the treatment for skin issues he has received since service then stated he is currently receiving treatment from VA in Flint, Michigan, which is part of the VA Ann Arbor Healthcare System.  This is also supported by a Virtual VA record, dated October 2011, from the VA Saginaw location which stated the Veteran needed a dermatology referral and usually seeks VA treatment from the Flint, Michigan location.  Thus, on remand treatment records from the VA Ann Arbor Healthcare System, and any associated outpatient clinics, should be obtained and associated with the claims folder.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from VA Ann Arbor Healthcare System and any associated outpatient clinics, to include in Flint, Michigan, all treatment records and associate them with the claims file.  All attempts to obtain these records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any skin condition around the groin, that may be present or was present during or proximate to the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this Remand, the claims folder and electronic VA records, must be made available to and reviewed by the examiner in conjunction with the examination.

* The VA examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any skin condition around the groin was present in service, was caused by service, or is otherwise related to service.  

* The VA examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin condition around the groin was either caused by, or aggravated by the Veteran's service-connected diabetes mellitus type II or his service-connected dissecting folliculitis of the scalp with keloidal scarring and alopecia and moderately severe follicular scarring/acne scarring of the right eyebrow area.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale for all opinions expressed must be provided. 

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

4.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


